EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	2.1. In claim 6, line 1, “claim 5” has been replaced with --claim 1--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	The present claim 1 is found allowable in view of Applicant’s arguments in the Remarks dated July 6, 2021. As Applicant argues, the limitations from claim 5 which was added into claim 1 was discussed in the specification in paragraph [0107] as contributing to the anti-droop effect. Even though Fowler, the closest prior art, discloses the following generalizations that (1) many possible designs of multi-compartment pouches having at least two compartments may be produced employing the machine 20 by appropriate design of the pouch forming cavities (see page 19, lines 29-31); and (2) the construction and arrangement of the elements shown in the exemplary embodiments are illustrative only...those skilled in the art who review this disclosure will readily appreciate that many modifications are possible (e.g., variations in sizes, dimensions, structures, shapes and proportions of the various elements, values of parameters, mounting arrangements, use of materials, colors, orientations, etc.) without materially . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                    /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761